Citation Nr: 1543779	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition. 

2.  Entitlement to service connection for degenerative arthritis and spondylosis of the cervical spine ("neck condition").

3.  Entitlement to service connection for degenerative arthritis of the lumbar spine and thoracic dextroscoliosis ("back condition").

4.  Entitlement to service connection for bilateral allergic conjunctivitis and bilateral blepharitis ("eye condition").

5.  Entitlement to service connection for a bilateral eye condition, other than conjunctivitis and blepharitis, to include glaucoma suspect, chronic canaliculitis, medial pinguecula, nuclear sclerotic cataracts, hyperopia, and presbyopia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In April 2015, the Board remanded this case for additional evidentiary development.

The Board observes that the Veteran has been diagnosed with multiple eye disorders, to include glaucoma suspect, nuclear sclerosis cataract, conjunctivitis, blepharitis, canaliculitis, and medial pinguecula.  He has also been diagnosed with several forms of refractive error.  As discussed below, the Board is granting entitlement to service connection for conjunctivitis and blepharitis.  Unfortunately, the Board finds that noncompliance with its prior remand directives legally requires a remand of the remaining eye diagnoses.  The issues have been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that VA is free to dismember a claim and adjudicate it in separate pieces).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the appellant's claim should take into account the existence of the electronic record.

The issues of entitlement to service connection for a bilateral shoulder condition, a neck condition, a back condition, and a bilateral eye condition, other than conjunctivitis and blepharitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral allergic conjunctivitis and bilateral blepharitis had their onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing service connection for bilateral allergic conjunctivitis and bilateral blepharitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to service connection for bilateral allergic conjunctivitis and bilateral blepharitis is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Analysis

The Veteran contends that service connection is warranted for bilateral allergic conjunctivitis and bilateral blepharitis because they originated while he was serving on active duty.

The Veteran's September 1974 enlistment examination is negative for any eye abnormalities.  Subsequent service treatment records show that the Veteran was repeatedly treated in service for eye problems, including allergic conjunctivitis and blepharitis.  He complained of burning, painful, watering eyes on 14 separate occasions between February 1975 and May 1977.  In May 1975, the Veteran complained of burning eyes, and he was diagnosed with allergic conjunctivitis.  In November 1975, the Veteran was diagnosed with allergic conjunctivitis and blepharitis.  In November 1976, the Veteran reported daily burning to both eyes and intermittent lid swelling.  During the Veteran's June 1977 separation examination, the Veteran's eyes were clinically evaluated as abnormal, and the examiner noted that the Veteran had chronic conjunctivitis.  

Post-service VA treatment records show that the Veteran continued to complain of eye symptoms.  A January 1979 VA medical certificate shows that the Veteran was referred for an eye consultation.  A February 1980 VA treatment record shows that the Veteran reported constant burning, tearing, and itching of both eyes.  A November 1980 VA treatment record shows that the Veteran reported burning in both eyes and that it felt like "his tear ducts may be stopped up."  The examiner found no infection and diagnosed the Veteran with dry eyes.  During a June 1981 VA examination, the Veteran reported a history of chronic conjunctivitis.  He reported that his symptoms were burning, itching, and "mattering up at times."  He indicated that his symptoms started in service and have continued "off and on" since service.  A January 2011 VA treatment record shows that the Veteran reported a history of blepharitis and increasing pain to his eye lids.  On examination, the Veteran had no visible blepharitis, but he had conjunctival erythema.  He was diagnosed with chronic conjunctivitis.  In March 2011, the Veteran was examined in order to establish care.  He reported a history of chronic allergic conjunctivitis, and he indicated that he used over-the-counter eye drops.  Also in March 2011, the Veteran was seen for an ophthalmology consultation.  He reported a history of chronic blepharitis and conjunctivitis.  He also reported that he was treated 10 to 12 years earlier for eye problems and that he was given a small eye drop bottle.  The Veteran complained of discharge from his lower tear ducts.  After examination, he was diagnosed with allergic conjunctivitis.  During a January 2012 ophthalmology consultation, the Veteran reported that his eyes were still itching and burning, especially the left.  After examination, the Veteran was diagnosed with bilateral allergic conjunctivitis and blepharitis.  

The Veteran underwent a VA ophthalmology examination in March 2011.  The Veteran reported eye problems that started during basic training, with symptoms such as burning, stinging, and light sensitivity.  The Veteran reported using topical tear drops.  He also reported burning, stinging, and itching eyes.  After examining the Veteran, the examiner reported that the Veteran did not currently have any ocular signs of conjunctivitis.  The examiner diagnosed the Veteran with bilateral medial pinguecula, hyperopia, and presbyopia.  

The Veteran underwent a VA eye conditions examination in July 2015.  The examiner indicated that "[t]oday's eye exam shows no signs of allergic response."  The examiner also noted that the Veteran had trace oil on the eyelid margins, which was a sign of blepharitis, and that the Veteran had slightly reduced tear film in the right eye, which was a sign of dry eye/insufficient film.  

The examiner also offered several negative nexus opinions.  Regarding allergic conjunctivitis, the examiner opined that it was less likely than not caused by military service because "[i]t is common in the general population, can be related to hay fever (as was noted with Veteran) and is relieved with topical or oral antihistamine" and because the Veteran's allergic conjunctivitis "resolved with no ocular sequelae both eyes."  Regarding blepharitis, the examiner opined that it was less likely than not caused by military service because "[i]t is common in the general population and is managed with antibiotic ointments/eyedrops and lid hygiene."  The examiner noted that the Veteran applied warm compresses and lid washes to his eyes as needed for blepharitis, but concluded that "[t]here is no ocular sequelae both eyes."  Regarding dry eye/insufficient tear file, the examiner opined that it was less likely than not caused by military service because "[i]t is common in the general population and is treated with artificial tears and eye lubricants."  The examiner noted that the Veteran uses artificial tears as needed for dry eye, but concluded that "[t]here is no ocular sequelae both eyes."  

At the August 2014 hearing, the Veteran testified that he had problems with his eyes in service and that the symptoms continued after service.  

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for bilateral allergic conjunctivitis and bilateral blepharitis is warranted because the competent and credible evidence of record shows that his chronic conjunctivitis and blepharitis had their onset in service and have persisted since service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service treatment records reflect that the Veteran was treated extensively for burning, redness, and pain in both eyes and that he was diagnosed with allergic conjunctivitis and blepharitis.  Post-service treatment records dated from 1979 to 1981 and from 2011 to the present show that he continued to complain of such symptoms, and recent VA treatment records reflect diagnoses of allergic conjunctivitis and blepharitis.  Although there is no contemporaneous medical evidence of conjunctivitis and blepharitis symptoms from 1981 to 2011, the Veteran provided competent and credible reports that he continued to experience the same symptoms since that time.  The Veteran is competent to testify regarding his eye symptoms, which are capable of lay observation, and his testimony in this regard is  considered credible as there is no affirmative evidence to contradict the Veteran's reports and they are otherwise generally consistent with the evidence of record.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

With respect to the negative VA opinion provided in July 2015, the Board finds the rationale provided to be problematic.  The July 2015 VA examiner essentially acknowledged that the Veteran has recurrent conjunctivitis and blepharitis, for which he uses eye drops, warm compresses, and lid washes, as needed.  However, the examiner provided a negative nexus opinion because conjunctivitis and blepharitis are common in the general population and because "there is no ocular sequelae."  Similarly, in response to the question of whether there is a likelihood that the Veteran's current eye disorders are a progression of the Veteran's in-service complaints of burning watery eyes and allergic conjunctivitis, the examiner opined that there is not such a likelihood because "[a]llergic conjunctivitis and dry eye are common in the general population."  It appears the examiner seeks evidence to establish something inherent about the Veteran's military service which could have caused the disability at issue, rather than simply considering whether the disability itself developed during military service.  Such consideration raises the bar for service connection measurably higher than is required by law.  Further, while the VA examiner found "no ocular sequelae" on examination, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  Accordingly, the Board affords this opinion little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).  See also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Considering, in light of the above, the collective evidence of record-to include available in and post-service medical records, as well as the Veteran's competent, credible assertions as to experiencing recurrent eye symptoms during and since service-and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral allergic conjunctivitis and bilateral blepharitis is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102; 3.303.


ORDER

Entitlement to service connection for bilateral allergic conjunctivitis and bilateral blepharitis is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Outstanding Records

In its April 2015 remand, the Board directed the RO/AMC to request copies of any outstanding medical records from (1) the Naval Medical Center ("Balboa") in San Diego, California; (2) the VA Medical Center (VAMC) in San Francisco, California; (3) the U.S. Naval Hospital in Guam; (4) the Fort McPherson, Georgia Hospital for the period of January 1977 to December 1978; and (5) the VAMC in Atlanta, Georgia for the period of January 1978 to December 1980, for all treatment relating to the Veteran's back, neck and shoulders.  The Board also directed that "all efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available."

In June 2015, the AMC submitted requests for treatment records from each of the aforementioned facilities.  Of the five facilities from which records were requested, only three facilities provided a response.  In June 2015, the U.S. Naval Hospital in Guam responded that they were unable to provide any medical records because the Veteran was not showing in the system as a registered patient and that the AMC should "inquire from St. Louis Mo. Archive Center."  Also, in June 2015, the AMC was informed by a representative of the Balboa Naval Medical Center that the Veteran was not listed in their database.  In August 2015, the Atlanta VAMC informed the AMC that there were no records available dated from January 1978 to December 1980.  No response was received from the San Fransisco VAMC or the Fort McPherson, Georgia Hospital.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(1).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until the records are obtained unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  The Veteran shall be notified if this circumstance arises. 38 C.F.R. § 3.159(e)(1).  Such notification shall identify the records at issue, explain the efforts made to obtain them, describe any further efforts that will be made to obtain them, and inform the Veteran that he ultimately is responsible for providing the records.  38 C.F.R. § 3.159(e)(1).

Here, despite receiving no response from the San Fransisco VAMC and the Fort McPherson, Georgia Hospital, there is no indication from the record that the AMC made any further efforts to obtain these treatment records.  Nor did the AMC conduct any follow-up regarding the Guam Hospital's recommendation to contact the St. Louis Archive Center.  The Board notes that the AMC associated service treatment records with the claims file in June 2015, with a notation that they were "San Diego, San Francisco, Guam STRs from 5/75 to 6/77."  However, review of the records shows that these documents are merely photocopies of the active duty treatment records which were already associated with the claims file at the time of the Board's remand.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, remand for compliance with the Board's April 2015 remand directives is warranted.  If additional evidence received shows treatment for back, neck, or shoulder conditions prior to 2010, then the August 2015 VA examination report should be returned to the examiner for an addendum opinion.

Bilateral Eye Condition

Multiple bilateral eye disabilities other than those discussed above have been diagnosed during the pendency of the appeal, including glaucoma suspect, chronic canaliculitis, medial pinguecula, nuclear sclerotic cataracts, hyperopia, and presbyopia.  

In the April 2015 remand, the Board directed that a VA examination be conducted to determine the nature and etiology of the Veteran's currently diagnosed eye disabilities.   The Veteran was afforded a VA examination in July 2015.  After examining the Veteran and reviewing the electronic claims file, the examiner noted that in addition to conjunctivitis and blepharitis, the Veteran had been diagnosed with bilateral glaucoma suspect, chronic canaliculitis left eye, bilateral medial pinguecula, hyperopia, and presbyopia during the course of his appeal.  Additionally, during the examination, the examiner diagnosed bilateral nuclear sclerotic cataract.  The examiner opined that bilateral glaucoma suspect was less likely than not caused by military service because "[i]t occurs in the general population and can be hereditary in nature."  Regarding chronic canaliculitis left eye, the examiner noted that canaliculitis is caused by infection of the canaliculus, which causes small stones to form, and that it is not a very common condition.  The examiner also noted that the Veteran had a stone successfully excised from his canaliculus in February 2012.  The examiner opined that canaliculitis was less likely than not caused by military service because "[i]t occurs in the general population" and because the Veteran was treated successfully in February 2012 with no signs of residuals.  Regarding bilateral medial pinguecula, the examiner opined that it was less likely than not caused by military service because "[i]t is due to UV exposure and is common in the population" and because the Veteran's condition is benign and requires no treatment.  

The Board finds that the July 2015 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner's rationale is based in part on the fact that the Veteran's eye conditions occur in the general population, but as explained above, the Veteran need not prove that something inherent about his military service proximately caused the disability at issue.  Rather, the Veteran only needs to show that the condition had its onset in service or is otherwise etiologically related to symptoms noted in service.  In light of the foregoing, the Board finds that further medical opinion, supported by adequate rationale, is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes a January 2011 VA treatment note indicating that the Veteran's overuse of eye drops may be causing him increased eye redness and a January 2012 VA treatment note showing that the Veteran's canalicular problem may be related to blepharitis.  Accordingly, a secondary service connection opinion should be obtained in light of the grant of service connection for bilateral allergic conjunctivitis and bilateral blepharitis outlined above.  

Accordingly, the case is REMANDED for the following action:

1. In light of no responses obtained from the San Francisco VAMC and Fort McPherson, Georgia Hospital for records and in light of the June 2015 response from the U.S. Naval Hospital in Guam recommending that the AMC "inquire from St. Louis Mo. Archive Center," take additional appropriate actions to attempt to obtain copies of any outstanding medical records documenting treatment for back, shoulder, and neck disabilities.  

If all procedurally appropriate actions have been taken to locate and secure the outstanding treatment records and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO/AMC must make a formal finding to that effect.  The RO/AMC must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e), including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, and (c) a description of any further action to be taken by VA with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2. If additional medical evidence associated with the record shows treatment for shoulder, back, and/or neck problems prior to 2010, return the examination report and claims file to the examiner who conducted the August 2015 VA examinations (or another appropriate examiner if unavailable) for the following addendum opinion: 

In light of additional relevant medical evidence associated with the claims file after the August 2015 VA examination, is it at least as likely as not (50 percent or greater probability) that the Veteran's shoulder, back, and/or neck condition is related to symptomatology documented in service? 

The examiner should provide a thorough rationale for any opinion provided.

3. After all outstanding records have been associated with the claims file, return the claims file, to include a copy of this remand, to the July 2015 VA examiner for an addendum opinion regarding the Veteran's eye conditions.  If the examiner who drafted the July 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Based on this review, the examiner is asked to address each of the following questions:  

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed eye conditions (other than allergic conjunctivitis and blepharitis), to include glaucoma suspect, chronic canaliculitis, medial pinguecula, nuclear sclerotic cataracts, hyperopia, and presbyopia, had its onset during or is otherwise etiologically related to the Veteran's military service, to include the Veteran's in-service complaints of burning, watery, red eyes and blurred vision; the documented in-service eye diagnoses; and the Veteran's claimed exposure to strong gases during a simulated fire structure?  (Note: The Board recognizes the examiner's comment that the condition commonly occurs in the general population; regardless, the Board seeks an opinion on the likelihood that the condition, however common, had its onset in service or is otherwise etiologically related to symptoms noted in service).  

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed eye conditions is proximately due to or caused by the Veteran's service-connected allergic conjunctivitis and/or blepharitis, to include medications taken for allergic conjunctivitis and/or blepharitis?  The examiner should specifically comment on a January 2011 VA treatment record indicating that the Veteran's overuse of eye drops may be causing eye redness and a January 2012 VA treatment record indicating that the Veteran's canalicular problem may be related to blepharitis. 

(c) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's currently diagnosed eye conditions was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected allergic conjunctivitis and/or blepharitis?

If the examiner determines that any of the Veteran's currently diagnosed eye conditions was aggravated by his service-connected allergic conjunctivitis and/or blepharitis, the examiner should report the baseline level of severity of the eye condition prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

(d) For any congenital or developmental defects of the eyes, including refractive errors, is it at least as likely as not (i.e. 50 percent or greater probability) that such defect was subject to a superimposed disease or injury during the Veteran's service, including the documented in-service eye diagnoses and the Veteran's claimed exposure to strong gases during a simulated fire structure, that resulted in increased disability, including any increased loss of vision.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly service treatment records documenting eye symptoms; VA treatment records documenting eye conditions; and the Veteran's statements regarding eye symptoms in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


